 1   Timothy J. Kooy, SBN 130175
     Stephen J. Slocum, SBN 289403
 2   STERLING LAW GROUP
     983 Reserve Drive
 3   Roseville, CA 95678
     Telephone: (916) 790-0852
 4   Fax: (949) 315-3281
 5   Attorneys for Plaintiff,
     Ronald A. Hinson
 6

 7                                UNITED STATES DISTRICT COURT

 8                               EASTERN DISTRICT OF CALIFORNIA

 9                                     SACRAMENTO DIVISION

10

11   RONALD A. HINSON;                                      Case No. 2:15-CV-02227-TLN-EFB
12                  Plaintiff,                              STIPULATION FOR DISMISSAL;
                                                            ORDER OF DISMISSAL
13   -v-
14   CALVARY RECORDS, INC., a California
     Corporation dba THE CALVARY MUSIC
15   GROUP dba SONGS OF CALVARY;
     SONGS OF CALVARY, an entity, form of
16   organization unknown; CALVARY MUSIC
     GROUP, INC., a Tennessee Corporation;
17   NELSON S. PARKERSON, JR., deceased, by
     and through the SAN JOAQUIN COUNTY
18   PUBLIC ADMINISTRATOR, Special
     Administrator of the ESTATE OF NELSON
19   S. PARKERSON, JR.; PHYLLIS
     BRADHURST; WARNER CHAPPELL
20   MUSIC, INC., a Delaware Corporation; DOES
     1 to 50, inclusive;
21
                    Defendants.
22

23          IT IS HEREBY STIPULATED AND AGREED, pursuant to Federal Rules of Civil

24   Procedure, Rule 41(a)(1)(A)(ii), by and between Plaintiff, Ronald A. Hinson (“Plaintiff”), and

25   Defendant, Phyllis Bradhurst (“Defendant”), the following:

26          1. This action was commenced on October 26, 2015.

27          2. A First Amended Complaint in this matter was filed on January 11, 2016. Defen-

28   dant was served with process but failed to file an Answer to the First Amended Complaint. A

                                  Stipulation for Dismissal; Order of Dismissal
                                                       1
 1   Clerk’s Entry of Default was subsequently entered on February 17, 2016.
 2          3. Plaintiff and Defendant entered into a Settlement Agreement on or about October
 3   21, 2017, a true and correct copy of which is attached hereto as Exhibit A (hereafter referred to
 4   as “Settlement Agreement”). Paragraph 7(b) of the Settlement Agreement expressly reserves
 5   the jurisdiction of this Court to enforce its terms. The terms and provisions of the Settlement
 6   Agreement, including but not limited to those of Paragraph 7, are expressly incorporated by
 7   reference into this Stipulation for Dismissal.
 8          4. Defendant, Phyllis Bradhurst, shall be dismissed from this action.
 9          5. This Court shall expressly retain jurisdiction over this matter to enforce the terms of
10   the Settlement Agreement, including but not limited to the terms of paragraph 7.
11          6. This Stipulation for Dismissal is made expressly contingent upon this Court signing
12   and entering the Order of Dismissal that follows.
13          7. This action is not a class action; a receiver has not been appointed; and the action is
14   not governed by any statute of the United States that requires a court order for dismissal.
15   Dated: July 31, 2019                   THE STERLING LAW GROUP, APC
16                                          /s/ Timothy J. Kooy_____________________
                                            Timothy J. Kooy, Attorneys for Plaintiff
17                                          Ronald A. Hinson
18   Dated: July 31, 2019
                                            /s/ Phyllis Bradhurst
19                                          Phyllis Bradhurst, In Pro Per
20                                       ORDER OF DISMISSAL
21          Pursuant to the Settlement Agreement—attached hereto as Exhibit A and expressly
22   incorporated by reference into this Order of Dismissal, and based upon the above Stipulation

23   for Dismissal, Defendant, Phyllis Bradhurst shall be, and is, hereby dismissed from this action.

24   This Court shall, and does, retain jurisdiction over this matter to enforce the terms of the

25   Settlement Agreement, including but not limited to Paragraph 7.

26          IT IS SO ORDERED.

27   Dated: August 5, 2019
                                                                           Troy L. Nunley
28                                                                         United States District Judge

                                  Stipulation for Dismissal; Order of Dismissal
                                                       2
